DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 32-40, drawn to a method of treating Alzheimer’s disease, classified in multiple subclasses of Cooperative Patent Classification A61K, for example A61K 31/506, A61K 496 or A61K 45/06.
II.	Claims 41-49, drawn to a method of treating Lewy Body disease, classified in multiple subclasses of Cooperative Patent Classification A61K, for example A61K 31/506, A61K 496 or A61K 45/06.
III.	Claims 50-58, drawn to a method of treating Parkinson’s disease, classified in multiple subclasses of Cooperative Patent Classification A61K, for example A61K 31/506, A61K 496 or A61K 45/06.
Please note the following:
(A)	Applicant is further advised that claims 32-40 have been grouped as a single Invention because it is presumed that administering a tyrosine kinase inhibitor to a subject to treat Alzheimer’s (as recited by claim 32) will necessarily inhibit toxic protein aggregation in a neuron of a subject with Alzheimer’s disease as recited by claim 37, for example.  However, since amendment to the claims may subject the claims to further restriction, Applicant may provisionally elect either the method of claim 32, or the method of claim 37, individually.  The claims will remain grouped as a single Invention and examined accordingly unless and until amendment requires restriction.  
single Invention because it is presumed that administering a tyrosine kinase inhibitor to a subject to treat Lewy Body disease (as recited by claim 41) will necessarily inhibit toxic protein aggregation in a neuron of a subject with Lewy Body disease as recited by claim 46, for example.  However, since amendment to the claims may subject the claims to further restriction, Applicant may provisionally elect either the method of claim 41, or the method of claim 46, individually.  The claims will remain grouped as a single Invention and examined accordingly unless and until amendment requires restriction.  
(C)	Applicant is further advised that claims 50-58 have been grouped as a single Invention because it is presumed that administering a tyrosine kinase inhibitor to a subject to treat Parkinson’s disease (as recited by claim 50) will necessarily inhibit toxic protein aggregation in a neuron of a subject with Parkinson’s disease as recited by claim 55, for example.  However, since amendment to the claims may subject the claims to further restriction, Applicant may provisionally elect either the method of claim 50, or the method of claim 55, individually.  The claims will remain grouped as a single Invention and examined accordingly unless and until amendment requires restriction.  

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different function and effect as they are each directed to a method of treating an independent disease.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;
(b) 	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is additionally reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) 
Election of Species
This application contains claims directed to the following patentably distinct species: 
If any of Groups I-III is elected, EACH of the following species elections is required:
(1) 	Elect a single tyrosine kinase inhibitor compound species, (e.g. nilotinib or bosutinib, as recited in claims 33, 38, 42, 47, 51, and 56).  Applicant is further required to provide or point out the chemical structure as well as the chemical name of the elected compound species; and
(2)	Elect any additional second therapeutic agent(s) with specificity, (e.g. NONE, Tubacin, etc); and
(3)	Elect a single toxic protein to be inhibited or prevented, (e.g. amyloid-b or tau (as recited in claim 39), or alpha-synuclein or insoluble Parkin (as recited in claims 48 or 57).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  Furthermore, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing required under 35 U.S.C. 121 to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 32-40 as to Group I are generic, claims 41-49 as to Group II are generic, and claims 50-58 are generic.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Correspondence 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/JANET L COPPINS/Examiner, Art Unit 1628    

/CRAIG D RICCI/Primary Examiner, Art Unit 1611